DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TURRA et al. (5,391,125) in view of MCCUNE (US 8,172,716).
Regarding claim 1, TURRA discloses a gearbox (Fig. 2) for an aircraft gas turbine engine, the gearbox comprising: a sun gear (5); a plurality of planet gears (7) surrounding and engaged with the sun gear; and a ring gear (8) surrounding and engaged with the plurality of planet gears, each of the plurality of planet gears being rotatably mounted around a pin (13) of a planet gear carrier with a journal bearing (52) having an internal sliding surface on the planet gear and an external sliding surface on the pin.
TURRA does not disclose the internal or external sliding surface of the journal bearing has a surface coating comprising a layer of an alloy having aluminum or copper as a primary constituent.
MCCUNE teaches a gear box for an aircraft having sun, planet, and ring gears.  In column 3 line 67 – column 4, line 6, MCCUNE teaches the inner surface of the planetary gear having a surface coating comprising a layer of an alloy having aluminum or copper as a primary constituent.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the same coating taught by MCCUNE on the journal bearing of TURRA to control the friction between the sliding surfaces of the journal bearing and the planet gear (MCCUNE, col. 4, lines 15-16).
Regarding claim 3, the combination of TURRA-MCCUNE discloses the ring gear has a pitch circle. The combination of TURRA-MCCUNE does not disclose the diameter being around 550 mm or greater.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have the pitch circle of the ring gear be around 550 mm or greater, as the general conditions of the claim (the ring gear having a pitch circle) is disclosed within the reference, and finding the optimum range is a matter of routine skill, and design choice.
 Regarding claim 8, the combination of TURRA-MCCUNE discloses the surface coating is provided on the external sliding surface of each journal bearing.
Allowable Subject Matter
Claims 3-7 and 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10288164 teaches a planetary gear box having a bearing (23) that includes an several metal layers that include bearing metals with aluminum or copper as a base (col. 5, lines 36-50).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659